Citation Nr: 9918608	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a Baker's 
cyst, left knee with painful motion, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes, left knee with X-ray evidence, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for instability of 
the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
changes, right knee with X-ray evidence, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 30 percent 
disabling.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions in which the RO continued 
noncompensable evaluations for history of baker's cyst, left 
knee, and history of arthritis, right knee, and a 10 percent 
evaluation for PTSD.

During the appeal, the RO granted compensable evaluations for 
the veteran's left and right knee disabilities, and an 
increased evaluation to 30 percent for his PTSD in an October 
1996 rating decision.  Nonetheless, the veteran's appeals for 
increased evaluations for his left and right knee 
disabilities and PTSD remain before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In June 1997, the Board remanded this case for further 
development.  A review of the record shows that the RO 
complied with the terms of this remand.  The RO sent the 
veteran a letter requesting that he clarify his wishes 
concerning his request for a hearing before a member of the 
Board at the RO and that he identify health care providers 
who had treated him for his knee disabilities and his PTSD.  
The veteran responded that he no longer wished a hearing 
before the Board, but he did not identify any additional 
health care providers.  In addition, the record now contains 
treatment records from VA Medical Center (MC) Biloxi, 
Mississippi and VA examination reports for joints, dated in 
May 1998-including answers to specific questions requested 
in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. §§ 4.40 and 4.45-and for PTSD, dated in 
February 1998.  Finally, the claims file reveals the RO 
considered whether or not it could rate the veteran's 
service-connected left and right knee disabilities under 
various diagnostic codes in accordance with Esteban v. Brown, 
6 Vet. App. 259 (1994) and VAOPGCPREC 23-97 (July 1, 1997).  

By a rating decision in October 1998, the RO awarded service 
connection for left knee degenerative changes with X-ray 
evidence and for right knee instability, evaluating each as 
10 percent disabling.  The RO declined to award evaluations 
of greater than 10 percent, however, for Baker's cyst of the 
left knee with painful motion, and for degenerative changes 
of the right knee with X-ray evidence.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans' Appeals (now the U.S. Court of Appeals for 
Veterans, hereinafter Court) held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected Baker's cyst of the left 
knee with painful motion, is currently manifested by 
complaints of pain, pain upon movement, and increased pain 
upon weight-bearing; and by objective observations of 
painful, limited range of knee joint motion.

3.  The veteran's service-connected degenerative changes of 
the left knee, with X-ray evidence, are currently manifested 
by X-ray evidence of medial joint space narrowing and 
osteophytes at the tibial plateau.

4.  The veteran's service-connected instability of the right 
knee is currently manifested by complaints of pain, pain upon 
motion, increasing pain upon weight-bearing, and episodes of 
collapse; and by objective observations of no swelling or 
tenderness, and slight lateral instability.

5.  The veteran's service-connected degenerative changes of 
the right knee, with X-ray evidence, are currently manifested 
by objective evidence of pain upon knee joint motion and X-
ray evidence of medial joint space narrowing and osteophytes 
at the tibial plateau.

6.  The veteran's service-connected PTSD is currently 
manifested by considerable industrial impairment and 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships, and by 
occupational and social impairment with reduced reliability 
and productivity. 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the Baker's cyst, left knee, with painful 
motion, have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.48, 4.59, Diagnostic Code 5261 (1998).

2.  The criteria for the assignment of a rating higher than 
10 percent for degenerative changes, left knee, with X-ray 
evidence, have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.48, 4.59, Diagnostic Code 5003 (1998).

3.  The criteria for the assignment of a rating higher than 
10 percent for the instability, right knee, have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5257 (1998).

4.  The criteria for the assignment of a rating higher than 
10 percent for degenerative changes, right knee, with X-ray 
evidence, have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.48, 4.59, Diagnostic Code 5003 (1998).

5.  The criteria for the assignment of a 50 percent 
evaluation, and no greater, for the service connected PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  Left and Right Knee Disabilities

An August 1989 rating decision originally granted service 
connection for history of Baker's cyst, left knee, and 
history of arthritis, right knee, rated as noncompensable 
under Diagnostic Code 7819 for the left knee and Diagnostic 
Code 5003-5257 for the right knee, effective from February 
1989.  The evidence then of record included service medical 
records documenting complaints of and treatment for a Baker's 
cyst in the left knee and arthritis in the right knee.  It 
also included a May 1989 VA examination report showing 
complaints of pain in the left knee off-and-on, and objective 
observations of tenderness on either side of the patella, 
left greater than right, but no swelling, effusion, pain upon 
knee joint motion, or crepitus, bilaterally.  Range of motion 
measurements were recorded at zero to 140 degrees, 
bilaterally.  The examiner observed the veteran walked with 
an unremarkable gait and that he could toe and heel walk 
normally.  Results of X-rays evidence no osseous, articular, 
or soft tissue abnormalities in either knee.  The report 
shows a diagnosis of bilateral chondromalacia patellae, left 
worse than right.  The RO specifically did not service 
connect bilateral chondromalacia patellae, a decision the 
veteran did not appeal.

The noncompensable ratings remained in effect until October 
1996, when the RO increased the evaluation for each knee to 
10 percent under Diagnostic Code 5003-5257, effective from 
March 1995.  The RO described the disability in the left knee 
as Baker's cyst with degenerative changes and limitation of 
motion and, in the right knee, as arthritis.  The evidence 
then included, inter alia, the veteran's July 1996 testimony 
at a hearing before the hearing officer sitting at the RO, VA 
and private medical records, and a January 1996 VA 
examination report.  These documents show continuing 
complaints of and treatment, including prescribed medication, 
for pain, pain on motion, swelling, and episodes of collapse, 
bilaterally; and clinical findings of degenerative changes 
and no instability, bilaterally.  The examination report 
further reveals findings of slight effusion in the left knee 
with mild increased warmth, pain on motion, bilaterally, and 
clinical findings of degenerative changes, medially, 
bilaterally, with narrowing of the articular cartilage and 
osteophyte lipping in the left knee.  Range of knee joint 
measurements were recorded at zero to 130 degrees, 
bilaterally, with slight pain on motion.

These evaluations were confirmed and continued until October 
1998, when, as noted above in the Introduction, pursuant to 
the June 1997 Board remand, the RO, inter alia, conducted 
additional examination of the veteran's bilateral knee 
disabilities under DeLuca and 38 C.F.R. §§ 4.40 and 4.45 and 
considered whether additional compensable evaluations could 
be assigned under Esteban and VAOPGCPREC 23-97.  Based on the 
newly acquired medical evidence, which included additional 
outpatient treatment records, the RO assigned separate 
compensable evaluations for various symptomatology, effective 
from March 1995.  In the left knee, 10 percent ratings were 
assigned for Baker's cyst with painful motion under 
Diagnostic Code 5261, and for X-ray findings of degenerative 
changes under Diagnostic Code 5003.  In the right knee, 10 
percent ratings were assigned for instability under 
Diagnostic Code 5257, and for the X-ray findings of 
degenerative changes under Diagnostic Code 5003.

Outpatient records show continued complaints of pain and 
treatment, including prescribed medication and a right knee 
brace, for instability in the right knee and degenerative 
joint disease, bilaterally.  The May 1998 VA examination 
report reveals complaints of recurrent pain, swelling, and 
difficulty in bearing weight, squatting, stooping, and in 
going up and down steps and ladders-which the veteran avers 
he must do in his job.  The examiner observed the veteran to 
walk with a definite limp and to perform the heel and toe 
walk satisfactorily but with complaints of pain in both 
knees.  The report shows findings in the left knee of range 
of motion from zero to 125 degrees with pain on full 
extension, patellar grinding and tenderness at the medial 
joint line but no swelling or instability.  Concerning the 
right knee, he noted range of motion from zero to 130 degrees 
with pain near full extension, patellar-femoral grinding, and 
a 1+ opening laterally to varus stress with the knee at 30 
degrees flexion, but no swelling or tenderness.  Quadriceps 
strength was recorded at 5 of 5, bilaterally.  Results of X-
rays evidence medial joint space narrowing involving the left 
more than the right, osteophytes at the tibial plateaus, and 
a loose body in the left knee.  The examiner recorded an 
impression of degenerative arthritis, left knee, with no 
definite Baker's cyst at present, and degenerative arthritis, 
right knee, with slight lateral instability.

In response to the specific questions asked by the Board 
under DeLuca, the examiner noted that there was no evidence 
of weakened movement, excess fatigue, or incoordination.  The 
examiner observed that painful motion was present and opined 
that pain could further limit functional ability with flare-
ups or with increased use.  He stated it was impossible to 
quantify this additional disability, but indicated that the 
veteran would be "markedly hampered in trying to do work at 
the shipyard" because of his bilateral knee disabilities.

The veteran has appealed the separate 10 percent evaluations 
granted under Diagnostic Codes 5003 and 5261 for the left 
knee, and under Diagnostic Codes 5003 and 5257 for the right 
knee, and contends that higher evaluations are warranted 
therefor.  After review of the records, the Board finds that 
the evidence does not support his claims for higher 
evaluations for any of these disabilities.

Under 38 C.F.R. § 4.71a, knee impairment, involving recurrent 
subluxation or lateral instability, is rated 30 percent when 
severe, 20 percent when moderate, and 10 percent when slight.  
Diagnostic Code 5257.  Limitation of flexion of the leg is 
rated 30 percent at 15 degrees, 20 percent at 30 degrees, 10 
percent at 45 degrees, and noncompensable at 60 degrees.  
Diagnostic Code 5260.  Limitation of extension of the leg is 
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30 
percent at 20 degrees, 20 percent at 15 degrees, 10 percent 
at 10 degrees, and noncompensable at 5 degrees. Diagnostic 
Code 5261.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  Under Hicks v. Brown, 8 Vet. App. 
417 (1995), the Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful a motion of a major joint or 
group of minor joints caused by degenerative arthritis that 
is established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003.  

The current 10 percent rating for Baker's cyst of the left 
knee with painful motion was assigned under Diagnostic Code 
5261, for limitation of knee joint extension to 10 degrees.  
The most recent, May 1998, medical evidence of record reveals 
range of knee joint motion at zero to 125 degrees, but the 
examiner noted objective observations of pain on full 
extension.  In addition, he noted the presence of a Baker's 
cyst which could not definitively be confirmed, as noted in 
his concluding impression.  Moreover, X-ray results evidence 
a tiny loose body in the left knee.  The evidence of record 
does not show that a higher evaluation is warranted for 
limitation of motion, as it was measured at zero to 125 
degrees, albeit with pain.  

Both the left and the right knee have been assigned a 10 
percent rating for degenerative changes with X-ray evidence 
under Diagnostic Code 5003.  As noted above, the medical 
evidence of record includes X-ray findings of degenerative 
changes in each knee.  Concerning the left knee, as the 
veteran is currently receiving compensation for limitation of 
knee joint motion with objective observations of pain under 
Diagnostic Code 5261, to award another evaluation for X-ray 
evidence of arthritis with limitation of motion under 
Diagnostic Code 5261 would be impermissible as "pyramiding" 
under 38 C.F.R. § 4.14 (1998).  Moreover, a compensable 
rating under Diagnostic Code 5260 is not warranted, as 
limitation of flexion to 45 degrees is not demonstrated.  
Concerning the right knee, the May 1998 examination report 
recorded range of motion from zero to 130 degrees, albeit 
with pain.  This compares to range of motion measurements of 
zero to 130 in January 1996.  These findings do not support 
the assignment of a compensable rating under either 
Diagnostic Code 5260 or 5261.  Moreover, as the veteran is 
already assigned separate compensable ratings under 
Diagnostic Code 5003 for each knee, the assignment of a 
higher evaluation under Diagnostic Code 5003 for the 
involvement of two or more major joints would also thus be 
impermissible under 38 C.F.R. § 4.14, as well as by the terms 
of the diagnostic code.  There is therefore no higher 
evaluation that may be warranted under this diagnostic code 
for either knee.

The current 10 percent rating for instability, right knee, 
was assigned under Diagnostic Code 5257, which contemplates 
slight impairment of the knee characterized by recurrent 
subluxation or lateral instability.  The most recent, May 
1998, medical evidence of record reveals a finding of 1+ 
opening laterally to varus stress with the knee at 30 degrees 
flexion.  In addition, the examiner noted that the veteran 
required a brace for his right knee instability and diagnosed 
degenerative arthritis, right knee, with slight lateral 
instability.  A higher evaluation under this diagnostic code 
could be warranted for moderate recurrent subluxation or 
lateral instability.  However, the evidence of record does 
not show that the required manifestations are present.  While 
outpatient records demonstrate that the veteran has been 
prescribed a brace for his right knee, these records show no 
other treatment for episodes of right knee collapse.  In 
addition, the May 1998 report notes only "1+" findings of 
instability and characterize the instability as "slight."  
Moreover, the January 1996 report notes no instability was 
present.  Finally, X-ray results do not show that the right 
knee is subluxated.  Rather, they reveal only medial joint 
space narrowing and osteophytes at the tibial plateaus.

The Board has also considered whether the record supports the 
assignment of a compensable rating under Diagnostic Code 5257 
for the left knee.  It does not.  First, while the veteran 
has complained of instability in the left knee, and while the 
May 1998 report indicates the veteran has been prescribed a 
brace for his left knee, the medical evidence of record does 
not reveal objective findings of instability in the left knee 
joint.  Rather, the May 1998 and January 1996 examination 
reports note findings of no instability in the left knee.  
Moreover, the outpatient treatment records show no treatment 
for episodes of left knee collapse.

Additional evaluations could be warranted for either knee, 
under VAOPGCPREC 23-97 and Esteban, under Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 for symptomatology 
involving, respectively, ankylosis; dislocated cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint; symptomatic removal of semilunar cartilage; impairment 
of the tibia and fibula; and genu recurvatum.  However, the 
medical evidence of record does not show that the required 
manifestations are present.  First, concerning Diagnostic 
Code 5256, neither knee is ankylosed.  Second, concerning 
Diagnostic Codes 5258 and 5259, neither knee has a dislocated 
semilunar cartilage, nor has either had a meniscectomy, 
despite findings in the January 1996 report of mild increased 
warmth and slight effusion in the left knee and mild effusion 
in the right knee.  Furthermore, the May 1998 report shows no 
findings of effusion in either knee joint.  Concerning 
Diagnostic Code 5262, the medical evidence of record simply 
does not indicate that the veteran's tibia or fibula of 
either leg is impaired.  The most recent, May 1998, X-rays 
evidence only joint space narrowing and osteophytes at the 
tibial plateau in each knee.  Finally, concerning Diagnostic 
Code 5263, neither joint is hyperextended.  Rather, range of 
motion measurements are recorded, in May 1998, at zero to 125 
degrees for the left knee and at zero to 130 degrees for the 
right knee.

Concerning findings of patellar grinding, which are reflected 
in the May 1998 examination report, and findings of crepitus 
and pain with compression of the patella, reflected in the 
January 1996 report, the Board notes that the RO declined to 
service-connect bilateral chondromalacia patella in its 
August 1989 rating decision.  The veteran did not submit a 
notice of disagreement with this decision.  Symptoms that may 
be attributed to this disability are therefore not considered 
in evaluating the veteran's service-connected knee 
disabilities.  See 38 C.F.R. § 4.14 (1998).  

The Board finds that the criteria for the assignment of 
either higher or additional schedular ratings for either knee 
are not met.  

In rating these service-connected disabilities, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of tenderness and painful 
motion were noted by the examiner, specifically, in May 1998.  
He noted that pain could further limit the veteran's 
functional ability.  Yet, the Board notes that the additional 
compensable 10 percent evaluation under Diagnostic Code 5261 
was assigned for the left knee in part because of these 
objective observations and the veteran's complaints of 
recurrent pain, and of increased pain on weight bearing.  
Findings of instability were considered in the RO's 
assignment of an additional compensable evaluation for the 
right knee under Diagnostic Code 5257.  Instability has not 
been objectively observed in the left knee, and swelling and 
weakness have not been objectively observed in either knee.  
Rather, the most recent, May 1998, medical evidence of record 
notes quadriceps strength at 5 of 5.  Moreover, while 
effusion was noted, bilaterally, in January 1996, it is not 
shown in the May 1998 report.  Consequently, the veteran's 
complaints of instability and weakness, by themselves, do not 
support an assignment of additional or increased ratings 
beyond that warranted by the demonstrated limited motion, 
pain upon motion, evidence of arthritis, and findings of 
instability contemplated in the criteria for Baker's cyst, 
left knee, with painful motion, and degenerative changes, 
left knee and right knee with X-ray evidence, and 
instability, right knee, respectively.  As discussed above, 
the ratings now assigned for the left and right knees account 
for degenerative changes and painful and limited motion of 
each knee, and instability in the right knee.  The presence 
of other factors listed in 38 C.F.R. § 4.45, such as weakened 
movement, excessive fatigue or incoordination, were 
explicitly not found by the examiner in May 1998; and the 
presence of the remaining factors, such as less or more 
movement than normal due to, inter alia, ankylosis or flail 
joint, and impaired ability to execute skilled movements 
smoothly, has not been contended or shown.

B.  PTSD

Service connection for PTSD was originally granted by an 
February 1996 rating decision and assigned a 10 percent 
evaluation, effective from December 1995.  The evidence then 
of record included service personnel records establishing 
that the veteran had served in the Republic of South Vietnam 
from July 1966 to July 1967 in the infantry as a rifleman and 
gunner in the U.S. Army, and that he had received the Combat 
Infantryman Badge and a Bronze Star for "heroism in 
connection with ground operations against a hostile force in 
the Republic of Vietnam."  In addition, a December 1995 VA 
examination report reflects a diagnosis of PTSD, dysthymic 
disorder, and alcohol dependence.  The examiner measured a 
Global Assessment of Functioning (GAF) score of 50.

In October 1996, the RO increased the evaluation for the 
veteran's PTSD to 30 percent, effective in December 1995.  In 
November 1996, the rating criteria for evaluation of mental 
disorders were substantially revised.  The RO applied the 
revised criteria in evaluating the veteran's service 
connected PTSD in an October 1998 rating decision, and 
confirmed and continued 30 percent evaluation.  This 
evaluation has been confirmed and continued to the present.

The veteran has appealed the 30 percent evaluation assigned 
his PTSD and contends that a higher evaluation is warranted 
therefore.  After review of the evidence, the Board finds 
that the symptoms of the veteran's service-connected PTSD 
meet the criteria required for a 50 percent rating and no 
higher.

As above noted, the rating criteria for evaluating mental 
disorders were significantly revised, effective November 7, 
1996.  Formerly, the Schedule provided, under the General 
Rating Formula for Psychoneurotic disorders, for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed. Reg. 4753 (1994). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1998).

In light of this change in regulations, the veteran's claim 
for an increased evaluation requires more complex analysis.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

The Board finds that neither the old nor the new rating 
criteria are more favorable to the veteran for the time 
period in question.  The veteran meets the criteria for a 
rating no greater than 50 percent under both the new and the 
old rating criteria.

VA outpatient mental hygiene records are present in the 
claims file from January 1996 and document continuing 
treatment with prescribed medication for complaints such as 
anxiety; anger and irritability; and difficulty sleeping due 
to nightmares, from which the veteran reported he would 
awaken sweating and shaking.  He also reported suicidal 
ideations, flashbacks, memory loss, and feelings of 
isolation.  He further admitted that he had blown up at his 
son without reason.  He was found to exhibit anxiety, 
depressed mood, flattened effect, and to have impaired 
judgment and insight.  GAF scores are reported throughout at 
41 but for one exception:  50 in July 1998.  These records 
also document the veteran has missed work and that he was 
last employed in July 1996.  However, the examiners 
collectively attribute this to his wife's illness, as much as 
to his own physical and mental disabilities.  A May 1996 
statement of a private physician indicates that the veteran's 
wife had terminal cancer.  Various entries show he reported 
that he needed to take time off to assist her.  These records 
further show, sadly, that she died in August 1996.  
Thereafter, in early 1997, outpatient records show the 
veteran attempted to find employment.  A memorandum dated in  
January 1997 reveals that attempts were made to schedule the 
veteran for vocational rehabilitation.  

A private, August 1996, sleep disorders evaluation is of 
record.  An initial assessment is noted of primary snoring or 
possible sleep obstructive apnea, symptoms of PTSD, and 
nightmares.  In the evaluation, the veteran described 
nightmares of his experiences in Vietnam.  The report shows a 
final diagnosis of obstructive sleep apnea syndrome.

The December 1995 VA examination report indicates that the 
veteran presented with complaints of intrusive thoughts 
occurring two to three times a week and difficulty sleeping 
due to nightmares, which he could not remember.  He reported 
that his wife told him he talks frequently in his sleep at 
least once a month, that he thrashes about, and that he has 
struck her on three occasions.  He did not report flashbacks.  
Upon his return from Vietnam, the veteran stated, he lost 
interest in hunting, fishing, and being with people.  He 
indicated feelings of distrust and suspicion, stating he 
prefers to sit in the back of any room and that he jumps at 
any sudden noise, which happens at least once a week.  
Concerning other outside interests, he reported he watches 
war movies and that they do not upset him.  Rather, he 
indicated that they are inaccurate in their depiction of the 
war.  The examiner described him as cynical.  In addition, 
the veteran reported that he collects coins and used to go to 
flea markets in his spare time, but he now goes less often.  
He also collects guns, which he keeps loaded but does not 
take with him when he walks the perimeter of his property, 
something he does weekly.  He works to support his family but 
has difficulty getting along with co-workers.  He said he 
feels extremely tired, has a low energy level, and is sad all 
the time.  The examiner noted no crying spells but indicated 
the veteran felt that he cries inside himself at least once a 
week.  The veteran also reported finding himself in another 
room at least four times a week without knowing why he went 
there.  Finally, he reported suicidal thoughts occurring 
every two weeks but that he cannot act on them because his 
family relies on him.  The examiner found the veteran of 
average intelligence, able to interpret two proverbs 
moderately well, and competent.  He diagnosed PTSD, dysthymic 
disorder, and alcohol dependence, and assigned a GAF of 50.

The February 1998 VA examination was conducted by the same 
examiner and shows the veteran presented casually groomed and 
dressed.  He reported feelings of isolation, distrust of 
others, and of having no friends, but stated he visits his 
extended family once every two weeks.  He further reported 
intrusive thoughts, nightmares, and flashbacks occurring once 
a week; and feeling sad most of the time with infrequent 
crying spells.  Concerning outside interests, he reported he 
likes to watch war movies, that the scenery reminds him of 
places he has been; that he keeps only his pistols loaded; 
and that he walks his perimeter once a week-with his dog but 
still without a gun.  But, he now reports being involved in 
woodworking, making objects and toys that he then gives away 
to children.  He reported being laid off in July 1996 and 
trying to find work, but to no avail.  His energy level is 
medium, and he remains tired after sleeping and is unable to 
concentrate on things as he used to do.  He reported no 
suicidal thoughts presently but admitted to daily suicidal 
thoughts and to putting a gun to his head several times in 
December 1997-January 1998.  The examiner found the veteran 
in the range of high to average intelligence, without 
psychosis, and competent.  The report reflects diagnoses of 
PTSD and dysthymic disorder, and a GAF of 45.

Also of record is the veteran's hearing testimony and a 
statement proffered by the veteran's employer, both dated in 
July 1996.  In his hearing, the veteran testified that he had 
taken family leave to be with his wife.  He also averred he 
experienced feelings of isolation and nightmares.  He 
characterized his relationship with his immediate family as 
"good" but averred he is withdrawn from his extended 
family.  The lay statement reveals the veteran had worked for 
this employer for five years, off and on.  The employer 
stated that the veteran "does have a problem maintaining 
long-term relationships and establishing new ones in a work 
environment."

To address first the new, more specific rating criteria, the 
Board notes that the examination reports and outpatient 
records contain references to specific symptoms listed in the 
ratings for 30, 50, 70, and 100 percent evaluations.  Anxiety 
and chronic sleep impairment are reported throughout; as are 
difficulty in establishing and maintaining effective work and 
social relationships.  Impaired judgment is reported in March 
1996 and March 1998.  Difficulty with memory and or 
concentration is reported in December 1995, January 1998, and 
February 1998.  Impaired impulse control is reported in 
October 1996, and suicidal ideation is reported in December 
1995, June 1996, and February 1998 and as occurring in 
December 1997 through January 1998.  Flashbacks are reported 
in February 1997 and February 1998.

Medical evidence of record links the veteran's memory loss in 
January 1998 to a head injury sustained in a car crash of the 
same date.  Moreover, the examiners have attributed part of 
his depression and anxiety to his wife's illness and 
financial difficulties.  Nonetheless, the Board finds the 
medical evidence portrays a disability picture warranting a 
50 percent, and no higher, evaluation under the criteria.  
This is so not only because of the incidence of 
symptomatology such as flashbacks, suicidal ideation, and 
anger, irritability, and frustration reported but also 
because of the frequency of other symptoms-suicidal 
ideation, difficulty in establishing and maintaining 
effective work and social relationships, chronic sleep 
impairment due to nightmares, and intrusive thoughts-
reported and attributed to Vietnam. 

The Board notes that the RO has declined to grant service-
connection for depression in its August 1989 rating decision.  
The veteran did not submit a notice of disagreement with this 
decision.  Symptoms and complaints that may be attributed to 
this disability are therefore not considered in evaluating 
the veteran's PTSD.

A higher rating could be warranted for symptomatology 
establishing occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  However, the medical 
evidence of record does not demonstrate that the veteran 
experiences symptomatology, overall, productive of such 
impairment.  First, while the veteran has reported feeling 
angry, irritable, and frustrated, he has reported actually 
losing control of his rage only once, in October 1996.  
Similarly, while he has reported frequent suicidal thoughts, 
and even holding a gun to his head, he has expressed that he 
cannot hurt himself because his family relies on him too 
much.  Third, while the medical evidence of record does 
establish that he experiences difficulty in establishing and 
maintaining effective work and social relationships, it does 
not demonstrate that he is unable to do so.  Rather, the 
records shows he maintains a good relationship with his 
immediate family and, while he testified that his 
relationship with his extended family is distant, he reported 
visiting them in the February 1998 examination at least every 
two weeks.  In addition, the examination report shows the 
veteran reports he talks about his war experiences with other 
people, a statement buttressed by outpatient records, which 
indicate he continues to seek treatment, and, in particular, 
a November 1996 entry in which he reported seeking treatment 
at a Veterans Center.  None of the symptoms listed under the 
rating criteria for 100 percent are specifically mentioned in 
the records and reports of examination and treatment.  

Thus, the Board finds that the majority of medical evidence 
simply does not establish that the veteran currently 
experiences overall symptomatology productive of occupational 
and social impairment with more than reduced reliability and 
productivity.

Similarly, both the old and the new criteria for a 100 
percent rating are not approximated during this time period.  
While the veteran has reported he has been unemployed since 
July 1996, and while records from the veteran's employer show 
that he resigned due to personal health, the medical evidence 
of record does not establish that he has been found 
unemployable, let alone unemployable due to his service-
connected PTSD alone.  Rather, the medical evidence of record 
demonstrates that the veteran has other service connected and 
non-service connected disabilities including, inter alia, 
right and left knee disabilities, and depression, and that he 
recently injured his head in a car crash in January 1998.  In 
addition, the veteran testified in July 1996 that he took 
family leave in order to care for his terminally ill wife.  
Furthermore, outpatient records show he has reported that he 
is seeking employment; and a January 1997 memorandum shows 
that attempts were being made to schedule the veteran for VA 
vocational rehabilitation.  Thus, the medical evidence of 
record simply does not establish that symptoms of the 
veteran's service-connected PTSD render him totally 
occupationally and socially impaired.

As for the remainder of the former rating criteria, the 
veteran's symptoms of PTSD more nearly approximate the 
criteria for the 50 percent rating, and no higher.  The 
symptoms described above appear to produce considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and considerable 
industrial impairment.  The veteran reports that he has no 
friends and that, when he does make friends he cannot keep 
them because he angers them and pushes them away.  He also 
reports that he stays home and doesn't go out except to the 
grocery store.  Yet, the evidence of record reveals that his 
son and his son's girlfriend continues to live with him and 
that he visits his family or his mother every two weeks.  In 
addition, the record establishes that he has sought and 
continues to seek outpatient treatment for his PTSD.  
Finally, the most recent, February 1998, medical evidence of 
record shows that the veteran reported that he continues to 
seek employment, and that he does wood work, making small 
objects and toys that he gives away to children.

The Board notes that outpatient records contain GAF scores of 
41 in March, May, and September 1998, and of 50 in July 1998.  
VA examination reports contain GAF scores of 50 in December 
1995 and 45 in February 1998.  These scores reflect that the 
person has serious symptoms or any serious impairment in 
social, occupational, or school functioning.  This would 
appear to be consistent with both occupational and social 
impairment with reduced reliability and productivity, and 
considerable social and industrial impairment.  Symptoms 
identified in the next lower category, such as illogical, 
obscure, or irrelevant speech are simply not shown in the 
medical evidence of record.  And, while the veteran was 
reported to have impaired judgment in March 1996 and March 
1998, the medical evidence simply does not show that his 
thinking is impaired, that he neglects his family, or that he 
is unable to work.  Thus, when focusing on the reported 
symptoms and the veteran's employment history, the Board 
finds that the GAF scores mirror the disability picture 
presented therein and concludes that the requirements for a 
rating of 50 percent, and no higher, are met.

After consideration of the evidence the Board finds that the 
criteria for a rating of 50 percent, and no higher, under 
Diagnostic Code 9411 are currently met under both the old and 
the new criteria.  Specifically, the symptomatology of the 
veteran's service connected PTSD is productive of 
occupational and social impairment rendering reduced 
reliability and productivity, and is productive of 
considerable occupational or social impairment.

C.  Extra-Schedular Rating

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher ratings 
are provided for greater knee disability, as well as for 
symptoms of PTSD of greater severity under both the old and 
the new criteria.  The evidentiary record simply does not 
reveal that the required manifestations are present.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his disabilities, although he 
has required frequent outpatient treatment.  The record does 
reflect that the veteran has not worked since July 1996, when 
he was laid off.  In addition, an outpatient entry dated in 
June1996 notes that the veteran is unable to work due to 
bilateral knee pain, and a lay statement provided by his 
employer contends that the veteran does exhibit problems 
maintaining long-term relationships and establishing new ones 
in a work environment.  A printout from his employer further 
shows that he resigned due to personal health problems.  
Nonetheless, the veteran testified, and the medical evidence 
shows, that the veteran reported that he had missed work 
primarily to care for his terminally ill wife.  In addition, 
he has applied for vocational rehabilitation and is actively 
seeking employment.  Moreover, the June 1996 outpatient entry 
appears to be history of his present complaint as reported by 
the veteran.  There are no statements by medical 
professionals establishing that the veteran is unable to work 
due either to his knee disabilities or his PTSD; and the 
evidence of record shows the veteran left his job voluntarily 
and was not discharged as a result of his disabilities.  The 
evidentiary record simply does not show that the impairment 
resulting from the service-connected knee disabilities or 
PTSD, alone, markedly interferes with his employment.  Thus, 
there is no evidence that these disabilities warrant extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairments resulting 
from Baker's cyst of the left knee with painful motion, 
degenerative changes of the left and right knee with X-ray 
evidence, instability of the right knee, and PTSD are 
adequately compensated by the schedular evaluations discussed 
above.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.


ORDER

Ratings greater than 10 percent for Baker's Cyst, left knee, 
with painful motion; degenerative changes, left knee, with X-
ray evidence; instability, right knee; and degenerative 
changes, right knee, with X-ray evidence, are denied.

A rating of 50 percent and no higher for PTSD is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

